Citation Nr: 1828780	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  14-39 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a prostate disability.

3.  Entitlement to service connection for a disability manifested by joint pain and swelling.

4.  Entitlement to service connection for a headache disability. 

5.  Entitlement to service connection for a disability manifested by body aches.

6.  Entitlement to service connection for a respiratory disability.

7.  Entitlement to service connection for a gastrointestinal disability.

8.  Entitlement to service connection for hypertension.

9.  Entitlement to service connection for a disability manifested by loss of potassium.

10.  Entitlement to service connection for a tumor.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1967 to November 1968 and from November 1970 to August 1973, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims for service connection for gastroesophageal reflux disease and a disability manifested by dry heaves have been consolidated into a single claim for a gastrointestinal disability.  He withdrew his Board hearing request in December 2017.  38 C.F.R. § 20.704(e).

A final June 1987 Board denied entitlement to service for skin, prostate, and joint disabilities based on lack of a current diagnosis.  Since that time, new and material evidence has been received to reopen the claims, and they will be addressed on the merits.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND


Regarding the Veteran's gastrointestinal, respiratory, headache, prostate, and generalized body ache claims - the April 2013 VA examiner's nexus opinions lack sufficient rationale, as they do not discuss the relationship, if any, between the claimed conditions and conceded exposure to herbicide agents.  See March 2018 Appellant's Brief.  Additionally, regarding generalized body aches, the examiner must discuss relevant service treatment records (STRs) showing a diagnosis of mild sciatic palsy and a December 2001 private psychiatric evaluation that reflects a diagnosis of chronic pain syndrome.  As to the prostate claim, the examiner on remand must discuss and reconcile the Veteran's in-service and post-service treatment records showing a diagnosis of chronic prostatitis.  Regarding diagnosed hypertension, a nexus opinion was not furnished by the April 2013 VA examiner and should be obtained on remand.

Additionally, numerous VA treatment notes show the Veteran was in receipt of disability benefits from the Social Security Administration (SSA) prior to his incarceration.  As the Board is currently unable to ascertain their relevance, these SSA records should be obtained on remand.  Updated treatment records should also be secured.  Finally, as the record currently shows no evidence of a current tumor, a disability manifested by loss of potassium, a disability manifested by joint pain and swelling, or a skin disability, action on these claims is deferred pending this development.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. With any necessary assistance from the Veteran, obtain any outstanding relevant private treatment records, to include any relevant records from Colorado Department of Corrections.

3. Obtain the Veteran's SSA records.

4. Then request an addendum opinion from the April 2013 VA examiner, or other examiner, if unavailable.   A copy of this REMAND and the claims file must be made available to, and reviewed by, the examiner.  The examiner is asked to respond to the following inquiries:

(a) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's GERD had its onset during service or is otherwise related to service, to include conceded exposure to herbicide agents therein?  In addressing this question, please discuss the May 1971 endorsement of stomach trouble, the June 1971 treatment of diarrhea, the June 1972 treatment of stomach cramps, August 1973 treatment of abdominal/periumbilical pain and 1973 endorsement of stomach trouble. 

(b) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's constipation had its onset during service or is otherwise related to service, to include conceded exposure to herbicide agents therein?  In addressing this question, please discuss the May 1971 endorsement of stomach trouble, the June 1972 treatment of stomach cramps and notation of gastroenteritis, August 1973 treatment of abdominal/periumbilical pain and 1973 endorsement of stomach trouble.
(c) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's non-allergic rhinitis had its onset during service or is otherwise related to service, to include conceded exposure to herbicide agents therein?  In addressing this question, please discuss the May 1971 and 1973 endorsement of ear, nose or throat trouble.

(d) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's headaches had their onset during service or are otherwise related to service, to include conceded exposure to herbicide agents therein?  In addressing this question, please discuss the February 1968 report of constant headaches since Vietnam, March 1968 report of headaches, and 1973 endorsement of severe or frequent headaches.

(e) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's benign prostatic hypertrophy had its onset during service or is otherwise related to service, to include conceded exposure to herbicide agents therein?  In answering this question, the examiner must discuss STRs noting prostate tenderness (May 1971) diagnosing prostatitis (July 1971/August 1971/April 1972/July 1973/April 1976).

(f) Is it at least as likely as not (50 percent or greater likelihood) a disability manifested by body aches had its onset during the Veteran's service or is otherwise related to service, to include conceded exposure to herbicide agents therein?  In answering this question, the examiner must discuss January - August 1973 STRs showing body aches and leg and back pain, an undated STR showing tenderness to the L knee and low back, a diagnosis of mild sciatic palsy (April 1973) and myasthenia gravis (June 1973) and a December 2001 private psychiatric evaluation that reflects a diagnosis of chronic pain syndrome.

(g) Is it at least as likely as not (50 percent or greater likelihood) the Veteran's hypertension had its onset during service or is otherwise related to service, to include conceded exposure to herbicide agents therein?

Please provide a robust rationale for any conclusion reached, and note that (1) the absence of evidence of treatment in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion; and (2) the fact that the diagnosed disability is not a presumptive disability under 38 C.F.R. § 3.309(e), cannot be the sole basis for finding that the disability is not related to the Veteran's conceded exposure to herbicide agents in Vietnam.

5. Then, after taking an additional development deemed necessary, to include securing additional medical opinions if a current tumor, disability manifested by loss of potassium, disability manifested by joint pain and swelling, or skin disability is demonstrated in updated treatment records, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

